tcmemo_1996_317 united_states tax_court simpson financial services inc petitioner v commissioner of internal revenue respondent richard h and christine r simpson petitioners v commissioner of internal revenue respondent docket nos filed date robert d winston jr for petitioners emile l hebert iii for respondent memorandum opinion laro judge petitioners moved the court on date to recover dollar_figure of administrative and litigation costs under sec_7430 and rule petitioners petitioned the court to redetermine respondent's determination for their taxable_year on date respondent had issued petitioners separate notices of deficiency reflecting her determination that they were liable for the following deficiencies in federal_income_tax and additions thereto simpson financial services inc docket no deficiency additions to tax sec_6651 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure year richard h and christine r simpson docket no deficiency additions to tax sec_6651 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure year prior to trial the parties settled all issues raised in respondent's notices of deficiency in their settlement agreement the parties agreed that there remained a deficiency for simpson financial services inc for its taxable_year in the amount of dollar_figure and a dollar_figure addition thereto under sec_6651 respondent conceded all adjustments with respect to richard h and christine r simpson following this agreement and concession we must decide whether respondent's position was substantially justified in fact and law for purposes of sec_7430 we conclude respondent filed her answers on date generally denying all material allegations of error contained in the petitions respondent's position taken in her answers was the that it was all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar simpson financial services inc richard h simpson and christine r simpson are separately referred to as simpson financial mr simpson and mrs simpson respectively mr simpson and mrs simpson are collectively referred to as the simpsons background we decide petitioners' motion for an award of administrative and litigation costs on the record of the case including respondent's objection and the parties' affidavits and exhibits which are incorporated herein by this reference neither party requested a hearing and we conclude that one is not necessary rule a simpson financial's principal_place_of_business was kenner louisiana when it filed its petition the simpsons are husband and wife when they filed their petition they resided in kenner louisiana on date respondent issued 30-day letters to petitioners proposing deficiencies in their income taxes same as that taken in her notices of deficiency based on our holding we do not decide the other issue in dispute namely whether the litigation and administrative costs claimed in petitioners' motion filed date are reasonable included with these letters were copies of the revenue agent's examination reports rar and waiver forms with respect to simpson financial the rar contained essentially four types of adjustments to its income_tax return for first the rar increased simpson financial's gross_receipts and decreased its cost_of_goods_sold these adjustments stemmed from what the revenue_agent perceived as a misapplication by simpson financial of its method_of_accounting second the rar decreased for lack of substantiation simpson financial's claimed expenses for its office public relations travel and entertainment insurance and depreciation third the rar disallowed simpson financial's claimed net_operating_loss nol carryforward from its taxable_year the revenue_agent disallowed this loss due to the revenue agent's determination that there were apparent discrepancies between simpson financial's federal_income_tax return and its books_and_records for fourth the rar determined that simpson financial paid constructive dividends to the simpsons during the subject year the rar issued to the simpsons reflected the revenue agent's adjustment to their taxable_income to reflect the constructive dividends the rar's also reflected additions to tax for delinquent filing of returns negligence and substantial_understatement of tax petitioners did not protest the rar with respondent's appeals_division appeals petitioners requested review of the rar relating to simpson financial with respondent's examination_division a revised rar for simpson financial was issued to petitioners on date the revised rar conceded portions of the revenue agent's adjustments to simpson financial's gross_receipts and cost_of_goods_sold the revised rar stated that simpson financial's proposed deficiency was dollar_figure rather than dollar_figure as reflected on the previous rar and the additions to simpson financial's tax were proportionately lowered respondent mailed notices of deficiency to petitioners on date taking into account the adjustments in the revised rar on date petitioners filed their respective petitions in this court after respondent answered these petitions on date she transferred the cases to appeals for settlement consideration on date an appeals officer mailed a letter to petitioners' counsel suggesting that they discuss the cases on date by letter dated date petitioners' counsel requested a later date the parties held a conference on date and petitioners provided documentation to the appeals officer which was in addition to other documentation provided earlier to the revenue_agent during her examination based upon this new documentation the appeals officer wrote petitioners' counsel on date to settle various issues while the cases were still within appeals appeals asked the examination_division to audit the nol reported for simpson financial's taxable_year appeals made this request due to the disallowed loss carryforward from to settlement negotiations between the parties continued through date when it became apparent to the parties that they would be unable to reach a mutually agreeable settlement petitioners' counsel sent the appeals officer a letter requesting the case be transferred back to district_counsel citing his objection to the appeals officer's continued demands for additional documentation on date appeals referred the cases back to district_counsel for trial preparation shortly thereafter district_counsel was notified by the examination_division that simpson financial's federal_income_tax return would not be audited petitioners and district_counsel held a conference on date to discuss the cases in preparation for trial at that conference the parties reviewed various documentation that petitioners provided in response to district counsel's informal_discovery request while some of this documentation had been provided earlier by petitioners to respondent either at the audit level or later at the appeals level petitioners furnished additional documentation that had not previously been provided to respondent the parties settled all issues raised by the notice_of_deficiency issued to simpson financial including the nol carryforward which respondent conceded respondent conceded the nol issue after the examination_division decided not to audit simpson financial's taxable_year with respect to the simpsons' individual return respondent fully conceded the constructive_dividend issue petitioners established to the satisfaction of respondent's counsel that the sums in question were repayments of the simpsons' loans to simpson financial rather than constructive dividends petitioners had not established this fact at the audit nor at the appeals level motion for litigation and administrative costs overview in order to recover reasonable administrative and litigation costs under sec_7430 petitioners must prove inter alia that they were the prevailing_party within the meaning of sec_7430 which requires petitioners to establish that respondent's position was not substantially justified in fact or law sec_7430 487_us_552 67_f3d_112 5th cir 36_f3d_1361 5th cir revg tcmemo_1993_510 han v commissioner tcmemo_1993_386 that they substantially prevailed in the proceeding with respect to the amount in controversy or the most significant issues presented sec_7430 and that at the commencement of the proceeding they met the net_worth requirement under sec_7430 and sec_28 u s c sec d b in addition petitioners must prove that they exhausted their administrative remedies within the meaning of sec_7430 that they did not unreasonably protract the proceedings within the meaning of sec_7430 and that their claimed costs are reasonable sec_7430 and these requirements are in the conjunctive 88_tc_492 petitioners must prove each and every requirement rule e 290_us_111 55_f3d_189 5th cir affg tcmemo_1994_182 998_f2d_244 5th cir revg in part tcmemo_1992_382 92_tc_192 affd 905_f2d_241 8th cir respondent agrees that petitioners have met all of the above requirements except two respondent disputes petitioners' contention that her position was not substantially justified and respondent argues that some of petitioners' claimed costs are not reasonable whether respondent's position was substantially justified whether respondent's position was substantially justified turns on a finding of reasonableness based on all the facts and circumstances of the case as well as any legal precedents which may relate thereto wilkerson v united_states supra pincite nalle v commissioner supra pincite coastal petroleum refiners this requirement only applies to an award of reasonable_litigation_costs sec_7430 inc v commissioner 94_tc_685 we ask ourselves whether respondent knew or should have known that her position was indefensible at the onset see nalle v commissioner supra pincite respondent first took a position in these cases when she issued the subject notices of deficiency sec_7430 see eg han v commissioner tcmemo_1993_386 petitioners allege that respondent's positions were unreasonable as evidenced by the fact that she conceded a large percentage of the deficiencies reflected in the subject notice of deficiencies we disagree the government's position can be justified even if ultimately rejected by the court 991_f2d_359 7th cir the fact that respondent eventually loses or has made substantial concessions is not dispositive in establishing that the positions taken by respondent were unreasonable nalle v commissioner supra pincite bouterie v commissioner supra pincite but is merely one factor to consider 967_f2d_116 5th cir affg in part and revg in part tcmemo_1991_189 931_f2d_1044 5th cir 89_tc_79 a 30-day_letter is not the equivalent of a notice of the decision from the irs office of appeals or a notice_of_deficiency consequently a 30-day_letter does not constitute a position_of_the_united_states for purposes of claiming an award of administrative costs under sec_7430 see 103_tc_395 affd 861_f2d_131 5th cir for petitioners to prevail respondent's position as a matter of both fact and law must not have been justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite wilkerson v united_states supra pincite whether respondent's position has a reasonable basis in fact and law turns in part on whether there is substantial evidence to support it pierce v underwood supra pincite 100_tc_457 respondent must have at least some relevant evidence sufficient to support her position respondent developed her position in the instant case based on her examination and investigation of petitioners' returns cf powers v commissioner supra in the notices of deficiency respondent premised the adjustments primarily on petitioners' failure to substantiate items on their returns deductions are a matter of legislative grace and petitioners bore the burden of establishing their entitlement thereto 292_us_435 in addition sec_6001 imposed on petitioners an affirmative duty to maintain books_and_records sufficient to establish items reported on their returns it was reasonable for respondent not to concede the adjustments until she had received and verified adequate substantiation for the items in question 854_f2d_263 7th cir affg tcmemo_1987_52 92_tc_760 shortly after respondent answered petitioners' petitions she transferred the cases to appeals the appeals officer met with petitioners' counsel in an effort to settle these cases the appeals officer reviewed petitioners' documentation for their claimed deductions and other items and requested additional substantiation from petitioners in order to determine their correct_tax liability respondent through her appeals officer made changes to her positions and offered settlements regarding those changes based on the documentation petitioners furnished at the appeals_conference however the parties could not then reach a mutually acceptable settlement after these cases were transferred back to district_counsel respondent's counsel requested additional documentation through informal_discovery upon review of this additional documentation and a conference between the parties respondent was able to settle these cases shortly over year after issuing her notices of deficiency and within months of answering petitioners' petition petitioners argue that respondent did not have a reasonable basis in either fact or law primarily because her revenue_agent employed poor audit procedures made substantial erroneous conclusions of fact and law made arbitrary adjustments and concocted corruptions of fact and law petitioners also argue that respondent's agents did not contact petitioners at various times during the review of their audit or during the interval between the issuance of the revised rar on date and the issuance of the notices of deficiency approximately years later petitioners state that respondent unjustly denied them the opportunity to seek an administrative appeal by not issuing a second 30-day_letter after issuing the revised examination_report petitioners charge that there existed a pattern of harassment against petitioners by respondent's agents which unreasonably increased the asserted deficiencies and made petitioners' substantiation efforts unduly difficult we are not persuaded by petitioners' arguments based on our review of the record before us we find nothing to support petitioners' claims of overreaching and abusive tactics by respondent's agents to the contrary our review of the record indicates that respondent expeditiously conceded several issues when petitioners provided convincing evidence concerning the matters in dispute although petitioners attempt in their motion to articulate the abuse and overreaching of respondent's agents such statements are not proof rule b see 99_tc_202 n 90_tc_1248 48_tc_704 affd 413_f2d_1047 9th cir we hold that respondent's positions had a reasonable basis in law and fact accordingly petitioners are not entitled to administrative and litigation costs under sec_7430 to reflect the foregoing an appropriate order will be issued denying petitioners' motion for an award of administrative and litigation costs and decisions will be entered
